NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
'1"RADING TECHNOLOGIES INTERNATIONAL,
INC., °
Plaintiff-Appellee,
V.
ESPEED, INC., ESPEED INTERNATIONAL LTD.,
ECCO LLC, AND ECCOWARE LTD.,
Defendants~Appellants, i
2011-1424
Appeal from the United States District C0urt for the
N0rthern District of Il1in0is in case n0. 04-CV-5312, Judge
R0bert M. D0w, Jr.
ON MOTION
Bef0re SCHALL, Circuit Judge.
ORDER
Trading Techn0l0gies I11ternati0nal, Inc. (TTI) moves
to dismiss this appeal The appellants 0pp0se. TTI

TRADING TECH INTL V. ESPEED 2
replies. TTI moves for fees, costs and damages The
appellants oppose. TTI replies.
lt appears that the jurisdictional issue raised by the
parties may be intertwined with the merits of the case.
Thus, we deem it the better course to deny the motion to
dismiss without prejudice to the parties addressing the
jurisdictional and merits issues in their briefs. Similarly,
we defer the motion for sanctions to the merits panel.
Accordingly, 4
IT ls ORDERED THAT:
(1) The motion to dismiss is denied without prejudice.
(2) The motion for sanctions is deferred for considera-
tion by the merits panel. Copies of that motion, the
response, the reply, and this order shall be transmitted to
the merits panel. _
(3) TTI's brief is due within 30 days of the date of fil-
ing of this order.
FoR THE CoURT
00-r 2 8 2011 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Michael D. Gannon Esq. FlLED
’ 5.S. COURT 0F APPEALS FOR
Ga1'y A- ROSen, ESq. me renew concur
329 0CT 2 8 2011
1ANHORBALV
C|.ERK